Works, J.
This is an action for the recovery of money. Demurrer to the complaint was overruled, and *574the defendant failing to answer, judgment was rendered against him, and he appeals.
The appellant contends that the complaint was insufficient, and that the court below erred in overruling the demurrer thereto. The complaint, after stating a good cause of action, proceeded to anticipate an expected defense. By thus violating a plain rule of pleading, the pleader rendered his complaint uncertain and ambiguous. But we think it was good against the general demurrer that was interposed. The point made against it is that it shows a former adjudication of the question presented in this case, but we think that it does not.
Judgment affirmed.
Paterson, J., and Fox, J., concurred.
Hearing in Bank denied.